Citation Nr: 1101118	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  06-37 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement on a rating in excess of 30 percent for painful 
calluses on the bilateral feet.

2.  Entitlement to an initial rating in excess of 20 percent for 
degenerative facet disease with minimal bulging at the L4/5 and 
radiculopathy.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to November 
1970.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 2005 
by the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Atlanta, Georgia, and a rating decision issued in October 2010 
by the Appeals Management Center (AMC) in Washington, D.C.

The Board previously remanded this case in November 2009 and it 
now returns for further appellate review.  As will be further 
discussed herein, the Board finds that the agency of original 
jurisdiction (AOJ) substantially complied with the November 2009 
remand orders and no further action is necessary in this regard.  
See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998), where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that the issue of entitlement to a TDIU was not 
certified for appeal.  However, when evidence of unemployability 
is submitted during the course of an appeal from an assigned 
disability rating, a claim for a TDIU will be considered part and 
parcel of the claim for benefits for the underlying disability.  
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the 
evidence suggests that the Veteran is unemployed due, at least in 
part, to symptoms of his service-connected bilateral foot 
disability, the issue of entitlement to a TDIU has been raised.  
Therefore, as the Board has jurisdiction over such issue as part 
and parcel of the Veteran's increased rating claim, it has been 
listed on the first page of this decision.  

Following the issuance of the October 2010 supplemental statement 
of the case, the Veteran submitted additional evidence and his 
representative waived AOJ consideration in his December 2010 
Appellant's Post-Remand Brief.  38 C.F.R. 
§ 20.1304 (2010).  Therefore, the Board may properly consider the 
newly received evidence. 
The issues of entitlement to an initial rating in excess of 20 
percent for degenerative facet disease with minimal bulging at 
the L4/5 and radiculopathy and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the AMC.


FINDING OF FACT

The pain associated with the Veteran's calluses of the bilateral 
feet is moderately relieved with custom orthopedic shoes.  The 
Veteran's bilateral foot disability is not manifested by marked 
pronation, marked inward displacement, or severe spasm of the 
tendo achillis on manipulation.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
Veteran's painful calluses on the bilateral feet is not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Codes (DCs) 
5299-5276 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist 
notice letter have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
March 2006, May 2005, and December 2009 provided the Veteran with 
an explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to be 
provided by him and what evidence the VA would attempt to obtain 
on his behalf.  The December 2009 letter also provided the 
Veteran with information concerning the evaluation and effective 
date that could be assigned should his claim be granted, pursuant 
to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The December 2009 duty-to-assist letter was not provided before 
the initial adjudication of the Veteran's claim.  However, after 
he was provided the letter he was given a full opportunity to 
submit evidence, and his claim was subsequently readjudicated in 
the October 2010 supplemental statement of the case.  The Veteran 
has not claimed any prejudice as a result of the timing of the 
letter, and the Board finds no basis to conclude that any 
prejudice occurred.  The content of the aggregated notices fully 
complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of his claim, and to respond to VA notices.  For all 
of these reasons, the Board concludes that the appeal may be 
adjudicated without a remand for further notification.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's STRs 
and post-service treatment records have been obtained.  The Board 
does not have notice of any additional relevant evidence that is 
available but has not been obtained.  The Veteran has been 
afforded VA examinations in June 2005 and March 2010.  Neither he 
nor his representative have argued that such inadequate for 
rating purposes.  Moreover, the Board finds that such 
examinations address the relevant rating criteria governing the 
evaluation of the Veteran's bilateral foot disability.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.

As noted in the Introduction, the Board remanded this case in 
November 2009 in order to obtain additional treatment records and 
afforded the Veteran a VA examination in order to determine the 
current severity of his bilateral foot disability.  With respect 
to the latter order, the Board indicated that the Veteran's 
claims file and the applicable rating criteria should be provided 
to the examiner who conducted the March 2010 examination; 
however, such was not accomplished.  Even so, the Board finds 
that such does not result in prejudice to the Veteran as the 
examination was requested in order to assess the current severity 
of his bilateral foot disability and older records contained in 
the claims file are irrelevant to such inquiry.  Moreover, the 
additionally obtained treatment records do not document treatment 
for the Veteran's bilateral foot disability and, therefore, would 
have been useless to the examiner.  Furthermore, the Board finds 
that the March 2010 examiner fully described all the 
manifestations of the Veteran's bilateral foot disability and 
such addresses the applicable rating criteria.  Accordingly, the 
Board finds that such actions were accomplished on remand in 
substantial compliance with the Board's orders.  Therefore, no 
further action is necessary in this regard.  See D'Aries, supra.




II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate DCs identify the various disabilities.  The assignment 
of a particular DC is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC 
may be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  In reviewing the claim for a higher 
rating, the Board must consider which DC or codes are most 
appropriate for application in the Veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

The Board observes that an unappealed rating decision of June 
1981 granted service connection for the Veteran's painful 
calluses on the bilateral feet.  While the Veteran's entire 
history is reviewed when making a disability determination, where 
service connection has already been established and an increase 
in the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibits symptoms that would 
warrant different evaluations during the course of the appeal, 
the assignment of staged ratings is appropriate.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of a 30 percent evaluation 
for his painful calluses on the bilateral feet under DCs 5299-
5276 (by analogy).  DC 5276 provides for a higher rating of 50 
percent for a bilateral disability only where there is pronounced 
flatfoot, with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement, and severe 
spasm of the tendo achillis on manipulation, that is not improved 
by orthopedic shoes or appliances.  38 C.F.R. 
§ 4.71a. 

At the June 2005 and March 2010 VA examinations, the Veteran's 
feet were tender.  However, his feet were not manifested by 
marked pronation, marked inward displacement, and/or severe spasm 
of the tendo achillis on manipulation.  Specifically, the March 
2010 VA examiner concluded that the Veteran's inversions of the 
feet and legs could be corrected with manipulation.  The Veteran 
did not report experiencing spasms in his tendo achillis.  
Additionally, at the March 2010 VA examination, the Veteran 
stated that the pain associated with his calluses of the 
bilateral feet is moderately relieved with custom orthopedic 
shoes.  Thus, the disability associated with the Veteran's 
service-connected painful calluses of the bilateral feet does not 
more nearly approximate a 50 percent rating under DC 5276.  

Here, the Board is cognizant of, and has carefully considered, 
the Veteran's subjective reports.  However, none of the criteria 
required for a 50 percent rating were diagnosed or objectively 
noted.  The treatment notes of record similarly do not provide 
objective support for a higher rating. 

The Board further finds that there are no alternate DCs under 
which the Veteran could be awarded a higher or separate 
evaluation for his disability.  The only DCs pertaining to the 
foot that allow ratings in excess of 30 percent are DC 5278 for 
claw foot, DC 5283 for malunion or non-union of tarsal or 
metatarsal bones with actual loss of use of the foot, and DC 5284 
for foot injuries with actual loss of use of the foot.  The 
requirements for a higher rating under these codes are not raised 
by the evidence.  Claw foot was not observed by the VA examiners 
at the June 2005 or March 2010 examinations.  Additionally, the 
VA examiners determined that the Veteran had use of his feet.  
Specifically, he had range of motion (albeit reduced) in his 
feet.  Additionally, the Veteran stated that he is able to walk 
and stand on his feet for short periods of time.  This indicates 
that he has not lost the use of his feet.  The Board also notes 
that the Veteran was diagnosed with bilateral pes planus, 
hammertoe deformities, onychomycosis, bone spurs, and xerosis at 
the March 2010 VA examination; however, there is no indication 
that such symptoms are manifestations of his bilateral painful 
calluses and, therefore, he is not entitled to separate ratings 
for such disorders.  As such, a higher or separate rating for the 
Veteran's bilateral foot disability is not warranted under any 
other DC.  

The Veteran clearly experiences functional impairment, pain, and 
pain on motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, the Board notes that the Veteran's functional 
impairments have been considered in assigning the rating.

Under these circumstances, the overall evidence does not meet or 
approximate the criteria for a disability rating in excess of 30 
percent for the Veteran's painful calluses on the bilateral feet 
under 38 C.F.R. § 4.71a.  Throughout the appeal period, the 
Veteran's level of disability has most nearly approximated that 
contemplated by a 30 percent evaluation.  Therefore, staged 
ratings are not warranted.  See Hart, supra.  

Additionally, the Board has contemplated whether the case should 
be referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected bilateral foot 
disability with the established criteria found in the rating 
schedule.  The Board finds that the Veteran's bilateral foot 
disability symptomatology is fully addressed by the rating 
criteria under which such disability is rated.  There are no 
additional symptoms of his bilateral foot disability that are not 
addressed by the rating schedule.  Therefore, the Board finds 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology for his service-connected 
disability.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is not 
warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Although the evidence of record does not support a total 
schedular disability rating, as noted above, a claim for a TDIU 
has been raised by the record.  See Rice, 22 Vet. App. 453-54.  
As the TDIU aspect of the Veteran's claim is being for remanded 
for further development, it is unnecessary to discuss this issue 
further at this time.

The Board has also considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the evidence 
is against the Veteran's claim for a rating in excess of 30 
percent for his bilateral foot disability.  Therefore, the 
benefit of the doubt doctrine is not applicable in the instant 
appeal and his claim must be denied.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 30 percent for painful calluses on the 
bilateral feet is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the remaining claims can be 
properly adjudicated.  

First, the Board has determined that the Veteran filed a timely 
notice of disagreement in October 2010 in response to the October 
2010 rating decision that granted his claim for service 
connection for degenerative facet disease with minimal bulging at 
the L4/5 and radiculopathy.  The Veteran asserts that he is 
entitled to a higher rating than the 20 percent assigned for his 
service-connected disability.  Thus, the AOJ must now respond to 
the Veteran's notice of disagreement with a statement of the case 
addressing the issue of entitlement to an initial rating in 
excess of 20 percent for degenerative facet disease with minimal 
bulging at the L4/5 and radiculopathy.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

Pertinent to the Veteran's TDIU claim, as noted in the 
Introduction, when evidence of unemployability is submitted 
during the course of an appeal from an assigned disability 
rating, a claim for a TDIU will be considered part and parcel of 
the claim for benefits for the underlying disability.  Rice, 22 
Vet. App. at 453-54.  Here, the evidence suggests that the 
Veteran is unemployed due, at least in part, to symptoms of his 
service-connected bilateral foot disability.  In this regard, the 
Veteran has submitted several lay statements indicating that he 
is unable to be employed due to his service-connected painful 
calluses of the bilateral feet.  At the March 2010 examination, 
the Veteran stated that the painful calluses on his bilateral 
feet caused him to be terminated from his previous employment.  
Following his termination, the Veteran received disability 
benefits for his service-connected feet.   Accordingly, the issue 
of entitlement to a TDIU has been raised by the evidence of 
record in this case.  While the Board has jurisdiction over such 
issue as part and parcel of the Veteran's increased rating claim, 
further development is necessary for a fair adjudication of the 
TDIU aspect of such claim.  

Upon remand, the AOJ should conduct all appropriate development, 
to include affording the Veteran proper notice under the VCAA, 
obtaining any pertinent treatment records, and affording him a VA 
examination so as to determine the effect his service-connected 
disabilities, to specifically include his bilateral foot 
disability, has on his employability.  After all appropriate 
development has been completed, the appellant's TDIU claim should 
be adjudicated based on all evidence of record.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case addressing 
the Veteran's claim of entitlement to an 
initial rating in excess of 20 percent for 
degenerative facet disease with minimal 
bulging at the L4/5 and radiculopathy.  
Please advise the Veteran of the time period 
in which to perfect his appeal. If the 
Veteran perfects his appeal of this issue in 
a timely fashion, then return the case to the 
Board for its review, as appropriate.

2.  The Veteran should be provided with 
proper VCAA notice regarding the evidence and 
information necessary to substantiate his 
TDIU claim, to include the evidence and 
information necessary to establish an 
effective date in accordance with 
Dingess/Hartman, supra.

3.  Request that the Veteran identify any 
outstanding VA or private treatment records 
pertaining to his service-connected 
disabilities.  After securing any necessary 
authorization from him, obtain copies of any 
records the Veteran identifies, to include 
any outstanding VA treatment records from the 
Dublin, Georgia, VA Medical Center and the 
Macon, Georgia, VA Community Based Outpatient 
Clinic dated from November 2009 to the 
present.  All reasonable attempts should be 
made to obtain such records.  If any records 
cannot be obtained after reasonable efforts 
have been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records would 
be futile, which should be documented in the 
claims file.  The appellant must be notified 
of the attempts made and why further attempts 
would be futile, and allowed the opportunity 
to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

4.  After the above development has been 
completed and all outstanding treatment 
records have been associated with the claims 
file, the Veteran should be afforded an 
examination with an appropriate medical 
professional to obtain an opinion regarding 
the effect(s) of his service-connected 
disabilities, to include his bilateral foot 
disability, has on his employability.  The 
entire claims file and a copy of this remand 
should be made available to the examiner for 
review, and such review should be noted in 
the examination report.  All necessary tests 
and studies should be conducted.  The 
examiner should be requested to render an 
opinion as to whether the Veteran is unable 
to secure or follow a substantially gainful 
occupation as a result of his service-
connected disabilities, to include his 
bilateral foot disability, taking into 
consideration his level of education, special 
training, and previous work experience, but 
not his age or any impairment caused by 
nonservice-connected disabilities.  Any 
opinion offered must be accompanied by a 
complete rationale, which should reflect 
consideration of both the lay and medical 
evidence of record.  

5.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's TDIU claim should be 
readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


